I agree with the conclusion of the majority but for a different reason. I would find that one must be made a party to the abuse, neglect, dependency action prior to filing a motion in that action requesting legal custody of the child. I would further find that the trial court has broad discretion in regard to deciding who should be permitted to intervene as a party to the action. I would find that the trial court did not abuse its discretion in denying that appellants be made a party to this action. Therefore, under the rationale stated above, the appellant's motion for legal custody would not be properly before the trial court and would not have to be addressed by the trial court.
JUDGE JULIE A. EDWARDS